SPRAGUE. District Judge,
in charging the jury, instructed them, that in no view of the evidence, was there any legal justification, either of the desertion, or of the subsequent persistent refusal of duty by McFaden. That the master had a right to inflict reasonable punishment for the offence of desertion, and to use means of coercion to compel obedience to his orders, and the performance of duty; but that the punishment inflicted, and the means of coercion used, must not be such as would be likely to be permanently injurious to the health or constitution of the seaman. That there might, indeed, be extreme cases, as of mutiny, where the master might resort to extreme measures, even to the taking of life. But the present did not partake, in any degree, of that character. It was a mere question of discipline, and compelling the performance of service. The authority of a master over his crew has been sometimes likened to that of a parent over his children; but thex-e is a very material difference, particularly in this, that the power of the master is given only for the purposes ot the voyage, and is to be limited in its use to those purposes. But to the parent belongs the whole moral training of his child; and the discipline exercised may have reference not only to his whole life, but also to his future well-being. If the imprisonment, in this case, was such, from its nature and duration, as was likely to be permanently injurioxis to the health or constitution of the seaman, then it was not justifiable. It was necessary for the government to prove, not only that *769the imprisonment was unlawful, but that it was inflicted by the master from malice, hatred, or revenge; and that was a question of fact, to be determined by the jury, upon the consideration of all the evidence. The judge made some further remarks upon this point, and upon the testimony. The jury returned a verdict of guilty.